DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.
 

Response to Arguments
The Section 112 indefiniteness rejections have been withdrawn, in view of the response/amendments herein.
Applicant's arguments pertaining to the Section 102/103 rejections have been fully considered but have been rendered moot in view of the new grounds of rejection set forth below, citing the reference KIM.  
Please see rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent publication No. 2015/0162966 A1 to Kim et al.
As to claim 1, Shin discloses a method of wireless communications by a base station (BS), comprising: 
configuring a user equipment (UE) that is capable of MIMO (Fig. 1, UE 101; paragraphs 25-29: MIMO) with first parameters for periodic channel state information (CSI) reporting (see, e.g., paragraph 29: “UE 101 may be configured to provide UCI to eNodeB 170 periodically and/or aperiodically”; paragraphs 43, 47, 51-53, 75, 81 and, in particular, paragraphs 51 [disclosing explicit configuration of the UE to perform periodic and aperiodic CQI/PMI/RI reporting], 53 and 56, disclosing the eNodeB configuring the UE via “L1/2 signaling or higher layer signaling” with details for the periodic/aperiodic transmission of periodic/aperiodic “UCI”, which may include CQI [paragraph 29], thus teaching the base station/enodeb sending data to the UE to configure such UE with the recited parameters, the parameters utilized to implement periodic UCI/CQI reporting teaching the recited “first parameters”) or second parameters for aperiodic (CSI) reporting (see discussion immediately above, wherein the parameters utilized to implement aperiodic UCI/CQI reporting teaches “second parameters”; PLEASE NOTE THAT the claim, as currently amended, only requires disclosure of one of the recited “first parameter” and the “second parameter”, due to the recitation “or”, and not both “first parameter” and “second parameter”), wherein the first and second parameters indicate at least one of what antenna ports to use in measuring CSI or what types of CSI to report (see citations and discussions below, teaching the recited “first and second parameters”; in particular, paragraphs 29, 30 and 51, in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI associated with "DL anchor carrier" [disclosing an embodiment of “what types of CSI to report”], and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" [also disclosing an embodiment of “what types of CSI to 
the types of CSI to report comprise one or more of a channel quality indicator (CQI), precoding matrix indicator (PMI), or rank indicator (RI) (see discussion above);
periodic or aperiodic CSI reports (see discussion above);
and the first parameters are different than the second parameters; and receiving periodic CSI reporting from the UE according to the first parameters or aperiodic CSI reporting from the UE according to the second parameters (paragraphs 29, 30 and 51, teaching these limitations; in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI [“what information to report"] associated with "DL anchor carrier" ["what resources to measure"], and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" ["what resources to measure"], teaching these limitation;
paragraph 29: “UE 101 may be configured to provide UCI to eNodeB 170 periodically and/or aperiodically”; paragraphs 43, 47, 51-53, 75, 81 and, in particular, 56, disclosing the eNodeB configuring the UE via signaling information with details for the transmission of such “UCI”, which may include CQI [paragraph 29, teaching an embodiment of “what information to report”, thus teaching this limitation], the totality of the citations above thus teaching that the UE is configured by a first collection of information in the signaling data from the enodeb/base station that collectively instruct the UE to report periodically certain CQI information, for example, as in paragraph 51 discussed above [such information thus teaching “first parameters for periodic channel state information reporting”] and further configured by a second collection of information in the signaling data from the enodeb/base station that collectively instruct the UE to report aperiodically certain CQI information, e.g., as in paragraph 51 [such PLEASE NOTE THAT the claim, as currently amended, only requires disclosure of one of the recited “first parameter” and the “second parameter”, due to the recitation “or”, and not both “first parameter” and “second parameter”).
Shin does not appear to disclose the configuration comprises an aggregation of information about a plurality of CSI reference signal (CSI-RS) antenna ports on which CSI-RSs are transmitted for use in measuring CSI for a CSI report, wherein the aggregation of information comprises a first set of information defining properties of CSI-RS transmission on a first CSI-RS antenna port of the plurality of CSI-RS antenna ports used for periodic CSI reporting and a second set of information defining properties of CSI-RS transmission on a second CSI-RS antenna port of the plurality of CSI-RS antenna ports used for aperiodic CSI reporting.
Kim discloses the configuration comprises an aggregation of information about a plurality of CSI reference signal (CSI-RS) antenna ports on which CSI-RSs are transmitted for use in measuring CSI for a CSI report (paragraphs 160-163, 177-182, also see paragraphs 135, 140, 144-146, disclosing configurations for multiple groups of CSI-RS antenna ports, where such configurations may be periodic or aperiodic), wherein the aggregation of information comprises a first set of information defining properties of CSI-RS transmission on a first CSI-RS antenna port of the plurality of CSI-RS antenna ports used for periodic CSI reporting and a second set of information defining properties of CSI-RS transmission on a second CSI-RS antenna port of the plurality of CSI-RS antenna ports used for aperiodic CSI reporting (paragraphs 160-163, 177-182, also see paragraphs 135, 140, 144-146, disclosing 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Kim, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim.   In particular, it would have been obvious to a PHOSITA to incorporate/combine the CSI-RS antenna port information/configuration disclosed in Kim in/with Shin’s teachings, including the configuration and the periodic/aperiodic CSI reports, to reject the claim.  Shin and Kim are in the same field of endeavor with regard to management of channel/reception quality.  The suggestion/motivation would have been to improve communication resource allocation and management in order to improve channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Sajadieh, paragraphs 1-5 and Abstract; Etemad, cols. 1-3; Park, paragraphs 1-15; Kim, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Shin and Kim teach the method as in the parent claim 1. 
Shin further discloses wherein the configuring comprises: configuring the UE to report a first set of information for period CSI reporting; and configuring the UE to report a second set of information for aperiodic CSI reporting 
(paragraphs 29, 30 and 51, teaching these limitations, further see discussion and citations in rejection for claim 1; in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI [“what information to report"] associated with "DL anchor carrier" ["what resources to measure"], and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" ["what resources to .

Claims 2, 4-8, 10-11, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent publication No. 2015/0162966 A1 to Kim et al., further in view of U.S. Patent Publication No. 2014/0098689 to Lee et al.
As to claim 4, Shin and Kim teach the method as in the parent claim 3. 
Lee further discloses the second set of information, but not the first set of information, comprises precoding matrix indicator (PMI) and rank indication (RI) information. (paragraphs 210: “F-CSI-RS may be used for the WTRU to report the preferred antenna partitioning matrix [i.e., not including “PMI and RI information”] and the P-CSI-RS may be used for PMI,CQI and/or RI reporting”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin and Kim, to teach the limitations of this claim.  Shin, Kim and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Park, paragraphs 1-15; Kim, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Shin, Kim and Lee teach the method as in the parent claim 4. 

Lee further discloses the second set of information comprises precoding matrix indicator (PMI) and rank indication (RI) information and the first set of information does not comprise PMI and RI. (paragraphs 210: “F-CSI-RS may be used for the WTRU to report the preferred antenna partitioning matrix [i.e., not including “PMI and RI information”] and the P-CSI-RS may be used for PMI,CQI and/or RI reporting”, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim.  Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Park, paragraphs 1-15 ).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Shin and Kim teach the method as in the parent claim 1. 

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Kim and Shin, to teach the limitations of this claim.  Shin, Kim and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Kim, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Shin and Kim teach the method as in the parent claim 1. 
Shin discloses wherein the configuring comprises: configuring the UE to measure and report CSI aperiodically; and configuring the UE to measure and report CSI periodically (paragraphs 29, 30 and 51) 
Lee discloses wherein the configuring comprises: configuring the UE to measure for a first set of antenna ports; and configuring the UE to measure for a second set of antenna ports (paragraphs 155-157 and 210, teaching that different sets/subsets of antenna ports may be grouped together for measurement)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim.  Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, 
As to claim 7, Shin, Kim and Lee teach the method as in the parent claim 6. 
Lee discloses wherein the second set of antenna ports comprises a subset of the first set of antenna ports (paragraphs 155-157 and 210, teaching that different sets/subsets of antenna ports may be grouped together for measurement, further disclosing that a group of antenna ports may be a subset of another group of antenna ports)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin and Kim, to teach the limitations of this claim.  Shin, Kim and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Kim, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8, Shin, Kim and Lee teach the method as in the parent claim 6. 
Lee discloses signaling an indication of the first and second sets of antenna ports (paragraph 210)

As to claim 10, Shin, Kim and Lee teach the method as in the parent claim 6. 
Lee discloses further comprising determining, for different UEs, different subsets of antenna ports based on an indication of selected antenna ports received from the UEs. (paragraphs 101 and 210).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Kim and Shin, to teach the limitations of this claim.  Shin, Kim and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Kim, paragraphs 1-19 ).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Shin, Kim and Lee teach the method as in the parent claim 10. 
Lee discloses wherein the indication is used to select one of a plurality of pre-defined antenna port selection options (paragraph 210, where the antenna port selection is performed through partitioning matrices).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Kim and Shin, to teach the limitations of this claim.  Shin, Kim and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Kim, paragraphs 1-19 ).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 20, see rejection for claim 10.
As to claim 21, Shin, Kim and Lee teach the method as in the parent claim 20. 
Lee discloses wherein the indication comprises at least one of a bitmap indicating selected antenna ports, wherein the bitmap comprises fewer bits than the number of available antenna ports or a precoding matrix indicating selected antenna ports, wherein the indication comprises an indication for selecting one of a plurality of pre-defined antenna port selection options.  (paragraph 210, where the antenna port selection is performed through partitioning matrices).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Kim and Shin, to teach the limitations of this claim.  Kim, Shin and Lee are also in the same field of endeavor with regard 
As to claim 22, Shin and Kim teach the method as in the parent claim 1. 
Lee discloses wherein the configuring comprises: configuring the UE with a first configuration for CSI reporting for a first set of ports; and configuring the UE with a second configuration for CSI reporting for a second set of ports; wherein a sum of a number of the first set of ports and a number of the second set of ports is less than a total number of ports used for CSI reporting.  (see, e.g., paragraphs 212 and 157, where a plurality of antenna port selections/subsets may be selected or determined, where the collective union of the antenna ports of any two selections/subsets is less than the total collection of antenna ports, teaching this limitation to an ordinary artisan).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Kim and Shin, to teach the limitations of this claim.  Kim, Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality.  The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Kim, paragraphs 1-19 ).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 23, see rejection for claim 22, above.

Claim Rejections - 35 USC § 102/103 – for claims 12-19
As to claims 12-19, see rejections for claims 1-8, above, wherein claims 12-19 are rejected on the same grounds as claims 1-8 as set forth above, in the same order.
As to claims 24-26, see rejections for claims 1, 2 and 22, above, wherein claims 24-26 are rejected on the same grounds as claims 1, 2 and 22 as set forth above, in the same order.
As to claims 27-30, see rejections for claims 1, 2, 3 and 22, above, wherein claims 27-30 are rejected on the same grounds as claims 1, 2, 3 and 22 as set forth above, in the same order.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463